Case 1:18-mc-91490-PBS Document 5 Filed 11/19/18 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

)
)
)
IN RE: MARC J. RANDAZZA ) MISC. BUSINESS DOCKET
) No.: lS-mc-9l490-PBS
)
)
)
ORDER TO SHOW CAUSE

WHEREAS, the Respondent has filed with this Court a Certified copy of the filing with the
Supreme Judicial Court for the State of Nevada demonstrating that he has been disciplined by the
Supreme Judicial Court of the State of Nevada

WHEREFORE, pursuant to Local Rule 83 .6.9(b)(2), MARC J. RANDAZZA , shall, within
twenty-eight (28) days after service of this Order, file a response to this Order setting forth any and
all claims predicated upon the grounds set forth in Local Rule 83.6.9(e)(1) that the imposition of the
identical discipline by this Court would be unwarranted, the reasons therefor, and whether a hearing
is requested A hearing on any and all such claims will be held if requested, otherwise the matter
will be determined upon the papers without a hearing.

DATED; November 19, 2018 BY; ‘ 1 : §: i M

Robert M. Farrell
Clerk of Court

